Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155904                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155904
                                                                    COA: 337241
                                                                    Chippewa CC: 15-001758-FC
  GEORGE THOMAS KLUKOWSKI,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 13, 2017 order
  of the Court of Appeals is considered. We DIRECT the Chippewa County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall specifically address: (1) whether the CSC I offense arose
  “from the same transaction” as one or both of the other two offenses for which the
  defendant was convicted, MCL 750.520b(3); and, if so (2) whether the imposition of a
  consecutive sentence in this case for first-degree criminal sexual conduct violates either
  of the Ex Post Facto Clauses of the United States and Michigan Constitutions, US Const,
  art I, § 10, cl 1; Const 1963, art 1, § 10, where the statute authorizing a consecutive
  sentence, MCL 750.520b(3), did not exist when either the first-degree or second-degree
  criminal sexual conduct offenses were committed.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2017
           d1115
                                                                               Clerk